Voto disidente del
Juez Asociado Señor Negrón García.
Debimos expedir el recurso de revisión. Es claramente errónea y contraria a los precedentes sentados en Hernández Agosto v. Romero Barceló, 112 D.P.R. 407 (1982), y Silva v. Hernández Agosto, 118 D.P.R. 45 (1986), la desestimación sumaria del ilustrado tribunal de instancia fundada en la carencia de legitimación activa (capacidad) de los de-mandantes Roberto Rexach Benítez, et al., y en la afir-mación de que la controversia no es “justiciable”. Dicho dictamen les privó, ipso jure, de demostrar, en su opor-tunidad, si efectivamente el trámite legislativo seguido con relación a los estatutos impugnados infringió o no sus-tancialmente la doctrina establecida recientemente en Silva v. Hernández Agosto, supra, en cualesquiera de sus distintas vertientes.
El decreto de falta de capacidad y no justiciabilidad del tribunal de instancia le impidió entrar a considerar, evaluar y profundizar, en sus méritos, la validez y constituciona-lidad del referido trámite legislativo. Nos preocupa, pues, ante ese fallo de carácter limitado y suscinto, el camino decisorio de este Foro apelativo que provee no ha lugar.
Lógicamente, en buena función adjudicativa, para arribar a la conclusión de que no se violó Silva v. Hernández Agosto, supra, este Tribunal, sub silentio, ha tenido que *536reconocer la capacidad de Rexach Benitez et al. De ser así, lo procedente sería revocar la sentencia y devolver el caso al tribunal de origen para trámites ulteriores. Lamentablemente no hemos seguido esa ruta. En un ejercicio judicial que corresponde más bien al de jurisdicción original, no apelativa, se confirma lacónica-mente al tribunal de instancia en virtud de un examen, también sumario, de los méritos del caso. Resulta, pues, prematuro y especulativo todo intento de sostener la negativa de este foro apelativo a intervenir, fundado en el razonamiento circular de que los autos evidencian que no hubo violación remediable a las normas vigentes sobre los derechos de las minorías parlamentarias.
La más completa deferencia del Poder Judicial hacia el Poder Legislativo no justifica que reclamos como el de autos, por su trascendental importancia, sean adjudicados mediante interpretaciones restrictivas, y sin que debida-mente se diluciden en su fondo si realmente son justiciables. Com. de la Mujer v. Srio. de Justicia, 109 D.P.R. 715, 720-721 (1980).
La cuestión planteada en el recurso va a la raíz del proceso constitucional democrático apuntalado en una adecuada fiscalización de las mayorías por las minorías. Bajo Silva v. Hernández Agosto, supra, la consecución de ese fin implica la provisión de los instrumentos razonables y necesarios e igualdad de oportunidades en todas las etapas críticas del proceso legislativo.
Una nota cautelar: reconozcamos que la vigencia y no erosión de la doctrina del precedente (stare decisis), en su proyección prospectiva, inexorablemente depende de la estima valorativa que individual y colectivamente le imprimamos los Jueces a nuestras decisiones previas.
Revocaríamos la sentencia desestimatoria sumaria y devolveríamos el caso al tribunal de origen para trámites ulteriores compatibles con lo expuesto.
*537-O—
Voto particular emitido por el
Juez Asociado Señor Hernández Denton.
Al examinar la controversia ante nos, reafirmamos que “es función ineludible de los tribunales interpretar la Constitución y velar que el espíritu democrático de esta Carta no se vulnere”. Silva v. Hernández Agosto, 118 D.P.R. 45 (1986). Sin embargo, la efectividad y legitimidad de ese poder de revisión depende de que reconozcamos que tiene fronteras y debe ser utilizado con prudencia. Así lo expresamos claramente en Silva v. Hernández Agosto, supra, pág. 57:
... La teoría de la separación de poderes requiere que las facultades delegadas por el pueblo en la Carta Constitutiva se distribuyan entre las tres ramas. Su premisa es evitar la concentración dé poderes en una sola. La relación entre los poderes del Gobierno debe ser dinámica y armoniosa. Su éxito depende de que cada una acepte y respete la autoridad de las otras y entienda la interrelación de sus funciones. Su perdurabilidad requiere que cuando haya conflicto sobre el alcance de los poderes constitucionales de cualquiera de ellas, los tribunales intervengan con prudencia y deferencia para aclarar los contornos de la Constitución y facilitar la resolución de las diferencias.
Estoy de acuerdo con denegar el recurso de revisión incoado por los senadores del Partido Nuevo Progresista en el Senado de Puerto Rico por entender que los autos y la prueba documental revelan que los demandantes tuvieron una participación efectiva y real en los procesos de aprobación de las leyes cuestionadas, cumpliéndose así con las normas pautadas en Silva v. Hernández Agosto, supra.
So £3 £X O. cd so o o ■ ¡=¡ c-H "i o c CD I-S ce So' SO £3 cr+-CD 3 O ce ce CD O '■S (§' B‘ SO CD £3 £ £3 SO CX CD *538sentencia declaratoria e injunction incoada por los senadores del Partido Nuevo Progresista con el propósito de que se declaren inconstitucionales varias leyes aprobadas en la Sesión Extraordinaria de la Asamblea Legislativa celebrada entre el 18 y el 24 de diciembre de 1986. Los demandantes alegaron que los proyectos “fueron sometidos a la consideración del Senado, sin haber sido citados los [sjenadores de la minoría a sesiones ejecutivas para discutir o considerar el informe [o] para someter cualquier informe disidente. Igualmente los [sjenadores de la minoría no tuvieron oportunidad de participar en las Conferencias Legislativas en los casos que hubo que dirimir dif[e]rencias entre lo aprobado por la Cámara y el Senado”. Apéndice, pág. 4. Finalmente, alegaron que les fueron negadas copias de los informes y estudios relacionados con cada uno de los proyectos de ley.
Oportunamente los demandados sometieron una extensa y bien fundamentada moción de desestimación acompañada de abundante prueba documental. Ésta no fue contestada por los demandantes.
El tribunal desestimó la demanda. Sostuvo que la prueba documental “demuestra una participación real y efectiva de los [sjenadores demandantes en todo el proceso de las leyes impugnadas”. (Énfasis suplido.) Apéndice, pág. 580. Concluyó que los senadores carecían de legitimación activa {standing) y que la controversia planteada “no era justiciable”. Finalmente, advirtió que cualquier otra decisión constituiría una intromisión indebida del Poder Judicial en los procesos legislativos.
En el recurso ante nos, los demandantes cuestionan la procedencia de la desestimación. Examinado cuidadosa-mente el recurso, así como la prueba documental, estoy de acuerdo con la resolución del Tribunal porque de las circunstancias específicas de este caso no se desprende una *539violación de la doctrina de Silva v. Hernández Agosto, supra, que amerite nuestra intervención.
I — I HH
En primer lugar, procesalmente la desestimación de la demanda estuvo fundamentada en que no exponía una reclamación que justificara la concesión de un remedio. Evidentemente dicho foro actuó al amparo de la Regla 10.2 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, y consideró materias no incluidas en la alegaciones impugnadas como si se tratara de una moción de sentencia sumaria. Torres Ponce v. Jiménez, 113 D.P.R. 58 (1982). Los senadores deman-dantes no cuestionaron en ningún momento la extensa prueba documental sometida por los demandados en su moción de desestimación. Tampoco solicitaron una vista ni sometieron escrito para replicar el estudio del derecho sometido por los demandados. Al igual que en el caso de Torres Ponce v. Jiménez, supra, pág. 62, “todas sus actuaciones reflejan que entendía[n] que la controversia era de derecho y no de hechos”.
Después de esperar más de un mes por una oposición de los Senadores demandantes, el Tribunal a quo examinó el derecho aplicable y la prueba sometida. Fundamentado en una lectura del XXXIX Diario de Sesiones de la Asamblea Legislativa (Sesión Extraordinaria, Senado), Núm. 1, 1986, el Tribunal entendió que la prueba docu-mental revelaba que no se violó la doctrina sobre los derechos de las minorías en el proceso legislativo. En ausencia de una controversia de hechos real y sustancial, procedía que la moción de desestimación se considerara como una sentencia sumaria y por lo tanto una adjudicación en los méritos. Sucn. Meléndez v. DACO, 112 D.P.R. 86, 89 (1982).
*540En segundo lugar, en vista de la tendencia actual hacia la liberalización de las normas que rigen las determinacio-nes de si una parte tiene legitimación activa (standing), E.L.A. v. P.R. Tel. Co., 114 D.P.R. 394, 398 (1983), y nuestra decisión en Hernández Agosto v. Romero Barceló, 112 D.P.R. 407 (1982), procedía la consideración del recurso.
r — H HH I — I
Aclarados estos extremos, e independientemente de los complejos problemas de legitimación activa y justiciabi-lidad que plantea este caso, lo cierto es que un análisis meticuloso del Diario de Sesiones de la Asamblea Legislativa, supra, y la Certificación del Secretario del Senado revela que los senadores demandantes tuvieron una “par-ticipación real y efectiva” en todo el proceso de aprobación de las leyes cuestionadas. Contrario a lo ocurrido en Silva v. Hernández Agosto, supra, aquí los senadores de la minoría del Partido Nuevo Progresista (P.N.P.) y del Partido Independentista Puertorriqueño (P.I.P.) tenían represen-tación en las comisiones camerales.
Mientras que en Silva v. Hernández Agosto, supra, se aprobó un reglamento para excluir a las minorías de las vistas, celebradas en sesión ejecutiva, en este caso el historial legislativo revela que asistieron regularmente a las audiencias. (Véase Apéndice I.) De la prueba documental también se desprende que los portavoces del P.N.P. (Hon. Roberto Rexach Benítez) y del P.I.P. (Hon. Rubén Berrios Martínez) fueron miembros de todas las comisiones senatoriales y que asistieron a las vistas públicas celebradas. De hecho, una lectura de la prueba demuestra que los portavoces de los dos partidos minoritarios aprovecharon en forma efectiva y destacada las vistas para interrogar a los deponentes y expresar sus puntos de vista sobre las leyes estudiadas. Por lo tanto, la situación en este caso es *541diametralmente distinta a la que motivó nuestra interven-ción en Silva v. Hernández Agosto, supra.
Por otro lado, el Diario de Sesiones de la Asamblea Legislativa, supra (véase Apéndice III de la Moción de Desestimación) también revela que los senadores de las minorías no objetaron a la consideración de los informes de las comisiones senatoriales por parte del Senado en su sesión plenaria. De hecho, participaron en la Comisión de Reglas y Calendario y consintieron en remitir los informes al hemiciclo.(1)
Así lo informó al Senado el portavoz del Partido Popular Democrático, Hon. Gilberto Rivera Ortiz, el jueves 18 de diciembre de 1986:
SR. RIVERA ORTIZ, G.: Señor Presidente.
SR. PRESIDENTE: Señor Senador Rivera Ortiz.
SR. RIVERA ORTIZ, G.: Señor Presidente, la Comisión de Reglas y Calendarios se reunió y estamos listos para informar al señor Presidente si es que él así lo estima pertinente.
SR. PRESIDENTE: Adelante.
*542SR. RIVERA ORTIZ, G.: Señor Presidente, para beneficio de todos los compañeros senadores, la Comisión de Reglas y Calendarios se reunió con el propósito de establecer un plan de trabajo para la Sesión Extraordinaria, a los fines de que cada cual pueda acoplar su tiempo adecuadamente y que pueda, a su vez, establecer un patrón de acción, no como decimos nosotros, sino a base de hora de puntualidad, que podamos descargar nuestra responsabilidad como Dios manda.
Vamos en el día de hoy, vamos a formar un Calendario de [OJrdenes Especiales, y luego tendremos una lectura de medidas que habrán de considerarse mañana a las nueve y media de la mañana (9:30 a.m.). Es decir, que aunque formemos un Calendario de [OJrdenes Especiales para el día de hoy, solamente lo hacemos con el propósito de proceder a leer las medidas que tenemos.
Esas medidas quedarán listas para empezar los trabajos a las nueve y media de la mañana (9:30 a.m.), mañana viernes. Y confiamos de que ya alrededor de la una de la tarde (1:00 p.m.), alrededor de eso, estaríamos ya preparados, habiéndose discutido las medidas.
Convinimos también de que las cinco (5) medidas que tienen que ver con impericia médica, que son cuatro (4) de ellas, vamos a incluir en el Calendario de [OJrdenes Especiales del día de hoy, habrán de verse en su totalidad, porque es el mismo tema. Es decir, que al estarnos expresando mañana con relación a las medidas, nos vamos a estar expresando con relación al grupo de medidas que tienen que ver todas ellas con impericia médica. De esta manera aceleramos el trabajo. Diario de Sesiones de la Asamblea Legislativa, supra, págs. 13-14.
Cuando los informes fueron sometidos al Senado los portavoces de las minorías también autorizaron su consideración. Por ejemplo, al someter el Informe de la Comisión de Gobierno sobre el P. del S. 939, el Presidente del Senado preguntó si había objeción y el Senador Rexach Benítez contestó en la negativa:
*543SR. RIVERA ORTIZ, G.: Señor Presidente, para proponer se releve la Comisión de Salud y Calidad Ambiental de rendir informes con relación al Proyecto del Senado 939.
SR. REXACH BENÍTEZ: No hay objeción.
SR. PRESIDENTE: No hay objeción. Así se acuerda.
SR. RIVERA ORTIZ, G.: Para proponer que el Proyecto del Senado 939, con el informe sometido por la Comisión de Gobierno Estatal sea incluido en el Calendario de [Ojrdenes Especiales del día.
SR. REXACH BENÍTEZ: No hay objeción.
SR. PRESIDENTE: Si no hay objeción, así se acuerda. Diario de Sesiones de la Asamblea Legislativa, supra, pág. 15.
Tanto en la consideración de esta legislación como en las otras aprobadas durante la sesión, las minorías no objetaron a la lectura de los proyectos y los informes de las comisiones. Conforme a la práctica senatorial cada senador recibió simultáneamente copia de los informes y las enmiendas sugeridas y en ningún momento las minorías cuestionaron el procedimiento seguido por las comisiones.
Los portavoces de los tres partidos representados en la Asamblea Legislativa también acordaron las reglas para el debate de las medidas ante su consideración. Por ejemplo, en cuanto a las medidas de impericia médica se acordó lo siguiente:
SR. RIVERA ORTIZ, G: Señor Presidente. Los Portavoces nos hemos reunido y hemos llegado al siguiente acuerdo, como regla de debate para estas cinco (5) medidas. Las cinco (5) medidas se van a co[g]er en bloque como parte del tema de impericia médica, sometido por el señor Gobernador. El compañero Rubén Berrios habrá de utilizar no más de quince (15) minutos. Me indica él que posiblemente no llegue tan lejos. El compañero, la representación PNP, habrán de tener un promedio de media hora, posiblemente menos de ello. Y la representación nuestra unos cuarenta y cinco minutos (45). Lo comunicamos de esa manera, señor Presidente para que es[e] sea el marco de referencia del tiempo a utilizarse para *544fines de expresiones con relación a las cinco (5) medidas que están ante la consideración del Cuerpo.
SR. VICEPRESIDENTE: Quiere señalar, esos son los acuerdos, esas son las reglas. Quince (15) minutos para la Minoría independentista, media hora para la Minoría penepeísta y cuarenticinco (45) minutos para la Mayoría Parlamentaria.
SR. REXACH BENÍTEZ: Señor Presidente.
SR. VICEPRESIDENTE: Señor Senador.
SR. REXACH BENÍTEZ: Quiero aclarar algo. Los Sena-dores del Partido Nuevo Progresista sabemos que los Senadores de la Mayoría tienen un compromiso que deben cumplir a la una, más o menos, y estamos en la mejor disposición de permitirles a ustedes ese compromiso navideño. Ahora, le expliqué al distinguido compañero Gilberto Rivera Ortiz, que el acceder nosotros en este momento a esas reglas de debate, no implic[a] de parte nuestra una aceptación de este trámite, de este procedimiento' de establecer reglas de debate sobre estos asuntos controversiales. Y obtuve de él un compromiso de caballeros con referencia a otras medidas, y al debate que habremos de tener sobre un tema bastante controversial que se ha estado ventilando públicamente. De manera que, quiero que conste eso en récord. Ha habido un acuerdo de caballeros que me ha permitido a mí darle mi voto favorable a las reglas de debate que ha explicado el compañero Rivera Ortiz.
SR. RIVERA ORTIZ, G.: Señor Presidente.
SR. VICEPRESIDENTE: La Presidencia quiere saber si esta[s] Regla[s] de Debate son product[o] del consenso, distinguidos compañeros. Independientemente [de] si hay algún tipo de compromiso para esta tarde.
SR. RIVERA ORTIZ, G.: Señor Presidente, a lo quiero referirme es precisamente a eso, los compromisos de caballeros no son compromisos procesales....
SR. VICEPRESIDENTE: Claro.
SR. VICEPRESIDENTE: La Presidencia va a disponer de dicha petición y dicha solicitud.
*545La Presidencia quiere hacer constar que, obviamente, los acuerdos que se han logrado [son] producto de un consenso entre los tres (3) Portavoces. Y que siempre aquí prevalece por encima de cualquier otra consideración, la aplicación correcta y justa de este Reglamento. Diario de Sesiones de la Asamblea Legislativa, supra, págs. 69-70.
Conforme a acuerdos análogos, los informes y los proyectos fueron extensamente debatidos en el hemiciclo. En sus intervenciones los senadores de las minorías tanto del P.N.P. como del P.I.P. analizaron los informes de la Rama Ejecutiva; recomendaron .enmiendas a los proyectos y cuestionaron los propósitos y los alcances de las leyes ante su consideración. Aunque se acordaron reglas de debate con unos límites de tiempo para cada partido, la Presidencia del Senado autorizó extensiones cuando fue necesario.
Del récord legislativo también se desprende que los senadores minoritarios tuvieron acceso a los informes preparados por la Rama Ejecutiva y cuestionaron sus datos estadísticos y recomendaciones al contribuir en forma destacada. Debido a esta activa fiscalización de los senadores minoritarios, y al interés de la mayoría en que todos los senadores participaran efectivamente, el historial legislativo de estas leyes será de incalculable valor al analizar controversias sobre ellas.
Del Diario de Sesiones de la Asamblea Legislativa, supra, también se desprende que los problemas suscitados en el hemiciclo fueron parcialmente el resultado de la fecha en que fue convocada la Sesión Extraordinaria y el poco tiempo que tuvieron los legisladores para resolver todas las controversias. Apresurados por el compás del reloj, las exigencias sociales de la época navideña y agotados por las largas sesiones de los últimos días, los senadores discreparon sobre el uso acostumbrado de reuniones informales y del referéndum para resolver las diferencias surgidas entre el Senado y la Cámara de Representantes en dos de los *546proyectos aprobados. Por constituir las actuaciones de los senadores en esos Comités de Conferencias “parte integral del proceso legislativo” y una actuación claramente legislativa, están cobijadas por la doctrina de inmunidad parlamentaria de la Constitución. Silva v. Hernández Agosto, supra. Su ámbito es amplio. Cubre toda actividad legislativa en el hemiciclo o en las comisiones, incluso “los procesos de deliberación, comunicación, investigación e información y actos necesarios para el desarrollo del proceso legislativo”. Vélez Ramírez v. Colberg Ramírez, 117 D.P.R. 873 (1986); Romero Barceló v. Hernández Agosto, 115 D.P.R. 368 (1984). Aunque esta inmunidad no es absoluta, Santa Aponte v. Srio. del Senado, 105 D.P.R. 750, 764 (1977), en este caso nuestra intervención requeriría una investigación sobre deliberaciones y comunicaciones protegidas por esa disposición constitucional.
Finalmente, los senadores de los partidos minoritarios tuvieron la oportunidad de sugerir enmiendas y votar sobre cada una de las leyes. El historial legislativo revela que los senadores demandantes se opusieron a todas las leyes mediante su voto en contra o abstención. Concluida la sesión recurrieron cuatro meses después a los tribunales para solicitar que las leyes fueran declaradas inconstitucionales.
Por su parte, el Senador Berrios Martínez votó afirmativamente en la Ley Especial de Sustento de Menores y en contra de la mayoría de las medidas restantes. Sin embargo, en el hemiciclo no se solidarizó con los planteamientos del Senador Rexach Benítez. Tampoco se unió a la demanda de los Senadores del P.N.P. ni incoó acción legal para impugnar la aprobación de las leyes.
En vista de la prueba no controvertida en torno a la participación de las minorías en el hemiciclo del Senado, procede que nos abstengamos de intervenir en este caso. De lo contrario, permitiríamos que un sector de las minorías legislativas mude la arena política a los tribunales. La *547Sesión Extraordinaria concluyó el 25 de diciembre de 1986. No debe permitirse mediante un pleito infundado que los tribunales se conviertan en un foro para la continuación de los debates que concluyeron ese día.
En síntesis, en este caso ante la ausencia clara de una controversia de hechos real y sustancial, es inevitable la conclusión de que procedía una determinación sumaria de que no hubo una violación de la doctrina pautada en Silva v. Hernández Agosto, supra, que amerite nuestra interven-ción. Como la revisión se da contra la sentencia y no en sus fundamentos, proveería un no ha lugar al recurso instado.

(1) "Para preparar los calendarios de [Ó]rdenes Especiales del Día y los de Aprobación Final existe la Comisión de Reglas y Calendario. Esta Comisión se halla compuesta en cada Cámara por el Presidente, el Vicepresidente, los dirigentes parlamentarios de la mayoría y de las minorías y por el Presidente de la Comisión de Hacienda. La importancia de la Comisión de Reglas y Calendario es vital en el funcionamiento del Cuerpo Legislativo. Es ella la que dispone la legislación que va a ser discutida y cuándo será considerada.
“La Comisión de Reglas y Calendario es en donde se depositan los informes de todas las Comisiones. Allí, a voluntad de ella, esos informes pueden ser retenidos indefinidamente, o pasar en seguida a la consideración del Cuerpo legislativo. Usualmente preside la Comisión el dirigente de la mayoría, a su vez Vicepresidente de la misma. Teniendo el dirigente sobre sus hombros toda la responsabilidad de la labor en el hemiciclo, nada más lógico que esté en un sitio a donde se remite toda la legislación en trámite. Es la Comisión de Reglas y Calendario la única que puede reunirse mientras el Cuerpo a que pertenece está en sesión, sin que para ello tenga que solicitar permiso previo.” N. Rigual, El Poder Legislativo de Puerto Rico, Río Piedras, Ed. U.P.R., 1961, pág. 100; véase, también, E. Bernier y J. A. Cuevas-Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed., San Juan, J.T.S., 1987, pág. 51.